Title: To George Washington from Henry Lee, Jr., 22 May 1799
From: Lee, Henry Jr.
To: Washington, George



dear General
Alexa[andria] 22d may [1799]

I have waited here two weeks cheifly to try to finish my engagement with you—But all my endeavors are vain—I shall never recede from my exertions till I do accomplish the end, for no event of my life has given me more anguish.
I would if you consider yr sale injurious rather relinquish the contract & give up the payments made, than to be the instrument of damage to you—The loss of money I am used to, the loss of mental quietude I cannot bear, & pained as I am, I wish to regain tranquility.
Every conversation I hold with you on the subject furnishes additional matter of regret to me—Till then I can close the contract I must avoid their repetition—this I am sure notwithstanding the

present & general distress, I shall be able to do in the Course of the summer.
In June I return here for that purpose.
Respecting the military appointment which you did me the honor to consult me upon I have not been able to do any thing satisfactory.
I beleive Byrd, Baytop and Campbell (the two last are Majors in the ten Regts) will best fill the commissions of Colonels. Thos Turner & Archd Randolph are well calculated for the cavalry & ought to command troops. Aylette Lee would make an excellent Captain if reformed; rejected as he was by the senate he had become melancholy & melancholy brought him to the bottle—I beleive he may be considered as restored now.
I mentioned to Captain Thornton the report which reached yr ears with a hope of arresting his progress in a course which must lead to his ruin—His respect for you will I hope ⟨illegible⟩ the tendency which has been attached to his character by rumour. with the highest respect & regard I remain yr sincere friend & ob. st

H. Lee

